Citation Nr: 0947804	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  08-06 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for diabetes mellitus.

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to service connection for a psychiatric 
condition, to include dysthymic disorder.

4.  Entitlement to service connection for a condition of the 
nervous system.

5.  Entitlement to service connection for a respiratory 
condition, to include as due to asbestos exposure.

6.  Entitlement to service connection for a back condition.

7.  Entitlement to service connection for a hiatal hernia.

8.  Entitlement to service connection for vision problems, to 
include as secondary to the Veteran's diabetes mellitus.


WITNESSES AT HEARING ON APPEAL

Appellant & J.O.


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 26, 1974 to March 
30, 1980.  As noted by the Board in previous decision, the 
Veteran also had unrecognized service from March 31, 1980 to 
September 16, 1983.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2006 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Jackson, Mississippi, that denied the benefits 
sought on appeal.  

The Board notes that at the Veteran's May 2009 hearing, he 
presented testimony concerning a urinary problem.  He also 
testified to problems with the skin on his feet.  
Additionally, in a June 2008 VA Form 21-4138 the Veteran 
raised the issue of his unemployability and inability to 
secure substantially gainful employment.  Finally, in VA 
Forms 21-4138 dated from both May 2007 and October 2007 the 
Veteran also appears to raise an issue concerning 
unreimbursed medical expenses.  Each of these issues is 
referred to the RO for appropriate development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board notes that during the pendency of 
this appeal the Court issued Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which requires that notice be provided 
concerning the evaluation or the effective date that could be 
assigned should service connection be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Complaint notice is 
required in this regard.  
	
Additionally, a remand is required in order to obtain a 
number of outstanding records.  First, it appears that a 
large amount of the Veteran's service treatment records may 
be missing.  The documents of record are dated from 1982, but 
the Veteran had active service for a number of years prior to 
that.  These records must be obtained.  The United States 
Court of Appeals for Veterans Claims (the Court) has 
determined that if all relevant personnel records have not 
been obtained, that may be a breach of the duty to assist and 
grounds for remand. See 38 U.S.C. § 5103A(a)(1), (b)(1), 
(c)(1); Loving v. Nicholson, 19 Vet.App. 96, 101-03 (2005).

Also, efforts must be made to secure all private medical 
records and VA records that may exist related to the 
Veteran's claim.  38 C.F.R. § 3.159(c)(1) defines reasonable 
efforts in obtaining records outside the custody of the 
federal government as "an initial request for the records, 
and, if the records are not received, at least one follow-up 
request."  As for federal records, 38 U.S.C. § 5103A(b)(3) 
requires that VA continue any attempts to get federal records 
"until the records are obtained unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile."  If VA 
makes reasonable efforts to obtain relevant non-Federal 
records but is unable to obtain them, or after continued 
efforts to obtain Federal records concludes that it is 
reasonable certain they do not exist or further efforts to 
obtain them would be futile, VA will provide the claimant 
with oral or written notice of that fact.  In such a case, VA 
must notify the Veteran of the identity of the records, the 
efforts VA made to obtain the records, a description of any 
further action VA will take on the claim, and notice that the 
Veteran is ultimately responsible for providing the evidence.  
38 C.F.R. § 3.159(e)(i)-(iv) (2009).  

In a September 2007 VA Form 21-4138, the Veteran stated he 
has received treatment at a VA facility in Peoria, Illinois.  
These records are not in the claims file.  In addition, at 
his May 2009 hearing the Veteran testified that he has 
received treatment for his conditions on appeal from a number 
of private sources.  He stated he was treated at the Dayton 
Family Center in Dayton, Ohio, and by a Dr. Connolly on 
Gettysburg Avenue also in Dayton, Ohio.  He also stated he 
currently receives treatment at a family clinic in Shubuta, 
Mississippi.  Finally, he testified that he also received 
treatment from a doctor on Third Street in Dayton, Ohio.  
Attempts to obtain these records must be made before the 
claims on appeal can be adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Ensure that VA has complied with its 
duty to assist the Veteran under 
38 C.F.R. § 3.159(c)(2) by requesting all 
service medical and personnel records 
from the National Personnel Records 
Center.  Associate all such records with 
the Veteran's claim folder.  If no 
additional records can be obtained after 
an exhaustive search, VA's efforts and 
any resolution determined must be fully 
documented for the record.

3.  Obtain and associate with the claims 
file all records from the VAMC facility 
in Peoria, Illinois.  Ask the Veteran if 
he has received treatment from any other 
VA facility and obtain and associate with 
the claims file any such records.  

4.  Contact the Veteran and request that 
he provide 
authorization forms necessary to allow 
the RO to obtain the following private 
treatment records identified at his May 
2009 hearing:  
a.	Dayton Family Center in Dayton, 
Ohio
b.	Dr. Connolly on Gettysburg Avenue 
in Dayton, Ohio
c.	Family Clinic in Shubuta, 
Mississippi
d.	physician on Third Street in 
Dayton, Ohio

Thereafter, the RO should attempt to 
obtain those records.  Do not associate 
duplicate records with the file. If no 
records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and comply 
with the requirements of 38 C.F.R. 
§ 3.159(e)(i)-(iv) (2009).

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the Veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the Veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


